DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on June 13th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on June 13th, 2022 is acknowledged and isanswered as follows.
Applicant's remarks, see pg. 6, with respect to the rejections of claims under 35 U.S.C 112 (b), have been fully considered and are persuasive. Therefore, the rejection of these claims have been withdrawn.  
Applicant's arguments, see pgs. 6-12, with respect to new added claims 37-52 have been considered and are persuasive. 
Applicant's arguments, see pgs. 6-12, with respect to new added claims 53-55 have been considered but are not persuasive in view of the following. 
Applicant argues that Tanaka fails to disclose any wafer having an (ESFQRmax) ≤ 5 nm with a 2 mm edge exclusion, and ≤ 15 nm with a 0.5 mm edge exclusion (see Applicant’s argument and pg. 12). The Examiner respectfully disagrees because Applicant fails to provide evidence of showing that the claimed range is critical. According to MPEP 2144.05, Applicant can rebut a prima facie case of obviousness by showing the criticality of the range, generally by showing that the claimed range achieves unexpected results relative to the prior art. Therefore, claims 53-55 are being rejected by Tanaka in view of In re Aller. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 54-55 recite a redundant “a maximum Edge Site Front Surface-reference least square range” in lines 1-2. a redundant “a wafer” in line 28 because claim 53 already recites “a maximum Edge Site Front Surface-reference least square range” in lines 1-2. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 54-55 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 54 recites “(ESFQR-max) of not more than 10 nm” in line 2 which is larger than the range of not more than 5 nm being claimed in claim 53. 
Claim 55 recites “(ESFQR-max) of not more than 15 nm” in line 2 which is larger than the range of not more than 5 nm being claimed in claim 53. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (Pub. No.: US 2019/0252180 A1), hereafter as Tanaka.  
Regarding claim 53, Tanaka discloses a monocrystalline silicon semiconductor wafer (wafer W made from monocrystal ingot) having a maximum Edge Site Front Surface - referenced least squares range (ESFQRmax) of not more than 10 nm with an edge exclusion (R-1) of not more than 2 mm and 72 sectors each having a length (R2) of 30 mm (see Figs. 3C, 6 and [0037], [0075], [0082-0083]). 
Masuda fails to disclose the monocrystalline silicon semiconductor wafer having ESFQRmax of not more than 5 nm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the monocrystalline silicon semiconductor wafer having an ESFQRmax of not more than 5 nm. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233 
Regarding claim 54, Tanaka discloses the semiconductor wafer of claim 53 (wafer W made from monocrystal ingot) having a maximum Edge Site Front Surface - referenced least squares range (ESFQRmax) of not more than 10 nm with an edge exclusion (R-1) of not more than 2 mm and 72 sectors each having a length (R2) of 30 mm (see Figs. 3C, 6 and [0037], [0075], [0082-0083]). 
Masuda fails to disclose the monocrystalline silicon semiconductor wafer having an edge exclusion (R-1) of not more than 1 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an edge exclusion (R-1) of not more than 1 mm. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233 
Regarding claim 55, Tanaka discloses the semiconductor wafer of claim 53 (wafer W made from monocrystal ingot) having a maximum Edge Site Front Surface - referenced least squares range (ESFQRmax) of not more than 15 nm with an edge exclusion (R-1) of not more than 2 mm and 72 sectors each having a length (R2) of 30 mm (see Figs. 3C, 6 and [0037], [0075], [0082-0083]). 
Masuda fails to disclose the monocrystalline silicon semiconductor wafer having an edge exclusion (R-1) of not more than 0.5 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an edge exclusion (R-1) of not more than 0.5 mm. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233 

      Allowable Subject Matter
Claims 37-52 and 56 are allowed over prior art of record. 
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: coating only one side of the two sides of the semiconductor wafer with a protective layer, either before said processing of a first side of the semiconductor wafer which has been subjected to a polishing operation by chemical mechanical polishing or before processing a second side of the semiconductor wafer opposite the first side as in claim 37. Claims 38-52 and 56 depend on claim 37, and therefore also include said claimed limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CUONG B NGUYEN/Primary Examiner, Art Unit 2818